Citation Nr: 0800321	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefit purposes.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from July 1964 to April 
1974.  He died in January 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Chicago, 
Illinois, which determined that the appellant was not the 
veteran's surviving spouse, and denied her claim for VA 
benefits.  The case is ready for appellate review.


FINDINGS OF FACT

1.  The appellant and the veteran were married in 1967, and 
divorced in 1976.

2.  When the veteran died in 1998, he was not married to the 
appellant, and there is no evidence or argument that they had 
attempted to remarry or enter a common-law marriage.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met. 38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50 3.52 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  As provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

A "spouse" is a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).  

Analysis:  The essential facts in this case are clear and not 
in dispute.  The appellant and the veteran were married in 
1967, and divorced in 1976.  There is no evidence or argument 
that they had attempted to remarry each other or enter a 
common-law marriage.  Neither party apparently remarried 
another.  The veteran died in 1998.  

The appellant argues that they were married during his 
military service, that she was a good wife, and that their 
divorce was caused and necessitated by the veteran's chronic 
alcoholism and abuse.  The evidence on file supports these 
arguments, but they are irrelevant.  

A separation between a lawfully married veteran and spouse at 
the time of the veteran's death may be excused if the 
separation was caused by the veteran's bad behavior.  
However, a divorce is not the same as a separation.  Once 
divorced, for any reason, a spouse may not be recognized as a 
surviving spouse for VA benefit purposes.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.



		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


